Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment filed 2/26/2021 has been entered.  Claims 1, 5, 6, 7, 8, 12, 13, 14 and 15 were amended.  Applicant’s amendments and arguments have led to the withdrawal of the 101 and double patenting rejection in the Non-Final Office Action mailed 12/1/2020.  Applicant’s amendment to the specification was for section [0046] only and is overcome, however other sections were not amended.  Claims 1-15 are presented for examination.

Response to Arguments
Applicant's arguments filed 2/26/2021 have been fully considered but they are not persuasive. 
On page 14, Applicant argues that Zinder fails to render obvious “post via chaincode of the blockchain, the generated blockchain-based URI to a key-value store implemented within a distributed ledger replicated among the plurality of blockchain peer nodes”  These new limitations of key-value store are taught by Pandurangan (2019/0268141) as shown in the §103 rejection below.  Zinder teaches a distributed ledger replicated among the plurality of blockchain peer nodes (Zinder [0043] The blockchain 618 is maintained, stored, and updated, by multiple different computer nodes that each operate to "mine" and thereby validate transactions submitted to the blockchain 618. Generally, only one of the nodes needs to "receive" a transaction that has been submitted from a client (e.g., the computer system 600). Once one node receives a transaction it may propagate the transaction to other nodes within the distributed computer system that provides the blockchain 618. [0046] Another type of node that is part of or interacts with the blockchain 618 may be a manager or transacting node that is 
On the bottom paragraph of page 14, Applicant argues that Zinder is not a distributed ledger.  Examiner respectfully disagrees.  Zinder teaches a distributed ledger and gives an example of using blockchain for share allocation (Zinder [0034] A blockchain is a distributed database system (sometimes called a public ledger) that records transactions between a source identifier and a destination identifier. [0046] Another type of node that is part of or interacts with the blockchain 618 may be a manager or transacting node that is used to move assets from one participant (e.g. the issuing company) to another participant (e.g., an investor). To allocate shares from, for example, a company to an investor, an allocation blockchain transaction is generated with an input from the issuer address (e.g., the identifier of the company that "holds" the shares).)  
On page 15, top partial paragraph, Applicant argues that Zinder does not store the URI in the blockchain.  Zinder teaches the blockchain holds all relevant information and no steps occur out of the blockchain.  The participants ID is a blockchain address stored (Zinder [0140] The approach described in FIG. 6 may make all the relevant information available on the blockchain by default, as both the blockchain contract address and the participants are entities on the blockchain network. Accordingly, there are no steps that occur out of blockchain. [0046] To allocate shares from, for example, a company to an investor, an allocation blockchain transaction is generated with an input from the issuer address (e.g., the identifier of the company that "holds" the shares) [0067] A constructed issuance transaction may take an asset identifier as an input and have, as outputs, the asset identifier, an amount of the asset, participant identifier (e.g., a blockchain address).)
On page 15, Applicant argues that the participant storage is not accessible as is the case of the message board of the present application.  The claims do not recite “message board.”  The “storage” 


Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/26/2020 and 2/7/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The disclosure is objected to because of the following informalities:
Section [0049] recites “Each peer node may regularly check that other peer nodes have still participating in the network.” and should recite “Each peer node may regularly check that other peer nodes are 
Section [0050] recites “notification board network 100”   Item 100 should be either “blockchain network” or “notification board network” or it should read “network 140”
Section [0067] recites “regulator system 310” and should recite “regulator system 314”
Sections [00104] and [00105] recite “smart contract 640” and should recite “smart contract 630”
Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-6, 7, 8, 12-13, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Zinder (2017/0005804) in view of Smith (2019/0349426) in view of Pandurangan (2019/0268141).

Regarding claim 1, Zinder teaches
a computing node comprising: (Zinder, [0141] FIG. 8 is a block diagram of an exemplary computing system 800 according to certain example embodiments (e.g., a digital asset repository computer system as described in FIGS. 1-6, a user device as shown in FIG. 1, 2B, 3A, or 4, a computing node that is part of a distributed computing system used to process and maintain a blockchain,)
a network interface (Zinder, [0142] The computing system 1300 may also include a network interface 1318 (e.g., a transceiver) to facilitate wired (e.g., Ethernet--802.3x) and/or wireless communication)
configured to receive a uniform resource indicator (URI) of a blockchain peer node that has access to a blockchain distributed among a plurality of blockchain peer nodes; (Zinder, [0039] Digital asset repository computer system 600 references or includes records or data for users, participants, digital assets, and blockchain transactions. Participants are identifiable entities (e.g., that are unique) that can be assigned ownership of a digital asset that is also tracked by the system. For example, a company that is issuing one million shares may be a participant within the system. Users can be uniquely identifiable entities that have permissions to view, update, and/or control information within the blockchain addresses or participant identifiers) and 
post … the generated blockchain-based URI on a distributed ledger (Zinder, [0054] Participant storage 602 includes records of all participants that can own or otherwise interact with resources defined within the system. Participant storage 602 may include public keys, private keys, and blockchain addresses or participant identifiers (e.g., derived by using a one-way hash of a public key) associated with the participant and these may be used for tracking blockchain transactions made by that participant.
 [0140] The approach described in FIG. 6 may make all the relevant information available on the blockchain by default, as both the blockchain contract address and the participants are entities on the blockchain network.
[0153] For each embodiment described herein where blockchain technology is used for a particular purpose or feature, it should be understood that blockchain technology is just one example of a technology that may be used for such purpose/feature; in various other embodiments, other types of distributed ledger technology, distributed database technology, and/or smart contracts technology may be used in place of and/or in conjunction with blockchain technology for such purpose/feature.) 
a distributed ledger replicated among the plurality of blockchain peer nodes (Zinder [0043] The blockchain 618 is maintained, stored, and updated, by multiple different computer nodes that each operate to "mine" and thereby validate transactions submitted to the blockchain 618. Generally, only one of the nodes needs to "receive" a transaction that has been submitted from a client (e.g., the computer system 600). Once one node receives a transaction it may propagate the transaction to other nodes within the distributed computer system that provides the blockchain 618. [0046] Another type of node that is part of or interacts with the blockchain 618 may be a manager or transacting node that is 
Zinder teaches participant identifiers but does not explicitly teach, identify blockchain channel identification information which identifies a unique channel name associated with the blockchain, generate a blockchain-based URI that includes an identification of the URI of the blockchain peer node and the channel name of the blockchain,
However Smith teaches
configured to identify blockchain channel identification information which identifies a unique channel name associated with the blockchain, generate a blockchain-based URI that includes an identification of the URI of the blockchain peer node and the channel name of the blockchain, (Smith, [0345] At block 710, the group name server accepts the name calculated for the group from the list in the PCGM. The name server may then commit the name to a blockchain. [0338] If a group name is reused while a group of the same name is currently in use, the blockchain 610 may police the misfeasance of the Name Server 620. (EN: in light of the specification [0083], channel is interpreted as group name of the blockchain) [0368] A name server 834 may be included to provide name support and commit names to the blockchain 836. The name server 834 may confirm that the name selected is not in current use, and issue credentials to sub-objects to act on behalf of the group object EN: name reads on channel name)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have applied Smith’s blockhain names to Zinder’s blockchain system because doing so improves identification (Smith, [0323] Blockchains may be used to decentralize identification as they may provide agreement between devices regarding names and identities that are in current use.)
key-value store in the blockchain.
However Pandurangan teaches 
post via chaincode of the blockchain,  … a key-value store implemented within (Pandurangan, [0023] The first storage controller may implement a key-value store, and the first storage controller may be configured to store the at least one block of the first blockchain as a value of the key-value store in association with a hash value of the block as a key.)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have applied Pandurangan’s key-value store to Zinder-Smith’s blockchain blocks because doing so is an application of a known storage method (Pandurangan, [0009] The storage controller may implement a key-value store, and the storage controller may be configured to store the at least one block of the blockchain as a value of the key-value store in association with a hash value of the block as a key.)

Regarding claim 5, Zinder, Smith and Pandurangan teach 
the computing node of claim 1, 
identify chaincode information of the chaincode (Zinder, [0131] In certain example embodiments, a smart contract may be integrated (e.g., entirely) into the blockchain system. In this type of implementation, the "contract" may be tied to a blockchain address that is capable of receiving and holding assets. EN: smart contract reads on chaincode.)
 and generate the blockchain-based URI to include an identification of the chaincode information of the chaincode (Zinder [0140] The approach described in FIG. 6 may make all the relevant information available on the blockchain by default, as both the blockchain contract address and the participants are entities on the blockchain network.)


the computing node of claim 5, wherein the chaincode information comprises one or more of a chaincode ID, a chaincode version, and arguments that include a function name, included within the chaincode (Zinder, [0132] FIG. 6 is signaling diagram for an example (e.g., atomic) blockchain transaction performed between an issuer identifier on the blockchain, a contract address on the blockchain, and an investor address on the blockchain. Here, three different blockchain entities (e.g., different blockchain addresses as discussed herein) are used for executing a smart contract. Blockchain issuer 1102 may be associated with a company that is issuing private equity shares or the like. Blockchain investor 1106 may be a person who is looking to invest in the company. And blockchain contract 1104 is, as discussed above, an autonomous agent that holds the shares that are being distributed by the company until satisfaction of certain defined programmatic conditions. EN: issuer identifier and contract address read on chaincode ID.)

 Regarding claim 7, Zinder, Smith and Pandurangan teach
the computing node of claim 1, wherein the processor is further configured to generate a second blockchain-based URI that includes an identification of a URI of a second blockchain peer node (Zinder, [0140] The approach described in FIG. 6 may make all the relevant information available on the blockchain by default, as both the blockchain contract address and the participants are entities on the blockchain network.) and 
store the second blockchain-based URI within the distributed ledger of the storage (Zinder, [0058] Ledger storage 606, in conjunction with blockchain services 616, interfaces with the blockchain 618 to store records of validated (or to-be-validated) blockchain transactions. A record in ledger storage 606 may include source and destination identifiers that are mapped back to respective participants (e.g., stored in participant storage 602),)
and an identification of the channel name of the blockchain, (Smith, [0345] At block 710, the group name server accepts the name calculated for the group from the list in the PCGM. The name server may then commit the name to a blockchain. [0338] If a group name is reused while a group of the same name is currently in use, the blockchain 610 may police the misfeasance of the Name Server 620. (EN: in light of the specification [0083], channel is interpreted as group name of the blockchain) [0368] A name server 834 may be included to provide name support and commit names to the blockchain 836. The name server 834 may confirm that the name selected is not in current use, and issue credentials to sub-objects to act on behalf of the group object.)
post via chaincode of the blockchain,  … a key-value store implemented within (Pandurangan, [0023] The first storage controller may implement a key-value store, and the first storage controller may be configured to store the at least one block of the first blockchain as a value of the key-value store in association with a hash value of the block as a key.)

Claims 8 and 14 are method claims for the system claims 1 and 7 and are rejected for the same reasons as claims 1 and 7.

Claim 15 is media claim for the system claim 1 and is rejected for the same reasons as claim 1

Claims 12-13 are method claims for the system claims 5-6 and are rejected for the same reasons as claims 5-6.


Claims 2-4 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Zinder (2017/0005804) in view of Smith (2019/0349426) in view of Pandurangan (2019/0268141) in view of Peffers (2019/0026146).

Regarding claim 2, Zinder, Smith and Pandurangan teach 
the computing node of claim 1,  generate the blockchain-based URI to include (Zinder, [0054] Participant storage 602 includes records of all participants that can own or otherwise interact with resources defined within the system. Participant storage 602 may include public keys, private keys, and blockchain addresses or participant identifiers (e.g., derived by using a one-way hash of a public key) associated with the participant and these may be used for tracking blockchain transactions made by that participant. )
 Zinder does not teach identify genesis information of the blockchain.
However Peffers teaches identify genesis information of the blockchain (Peffers, [0047] Each block in the blockchain 200 includes a reference to the previous block in the chain (e.g., Prev_Hash in FIG. 2) and some additional information which makes up the content of the block. The link to the previous block is what makes it a chain, e.g., given a block you can find all the information in all the previous blocks that led to this one, right back to what is called the genesis block (the very first one in the chain).)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Peffers’ genesis information to Zinder’s blockchain because doing so improves reliability (Peffers [0047] Every node may have a copy of the entire blockchain. New nodes may come and go, e.g., synchronizing their copies of the blockchain against those of other nodes as they join the network. Multiple copies of the blockchain on a distributed network of nodes may be one of the powerful features of the blockchain. It may make the blockchain 

Regarding claim 3, Zinder, Smith, Pandurangan and Peffers teach
the computing node of claim 2, wherein the genesis information comprises an identification of an initiator of the blockchain (Peffers, [0047] Each block in the blockchain 200 includes a reference to the previous block in the chain (e.g., Prev_Hash in FIG. 2) and some additional information which makes up the content of the block. The link to the previous block is what makes it a chain, e.g., given a block you can find all the information in all the previous blocks that led to this one, right back to what is called the genesis block (the very first one in the chain). [0084] Other mappings may utilize the originator's identity or the hash of the message itself to distribute the work, e.g., while the type of transaction may dictate which accelerator and/or NIC is capable of processing it.)

Regarding claim 4, Zinder, Smith, Pandurangan and Peffers teach
the computing node of claim 1, wherein the blockchain-based URI generated by the processor further includes an identification of a time at which the blockchain-based URI is generated (Peffers, [0048] In the embodiment in FIG. 2, each block includes a header and a list of transactions (Tx0, Tx1 . . . Tx3). The header may include one or more of: a pointer to the previous block (e.g., Prev_Hash field in FIG. 2), a summary of the transactions the block contains (for example, a hash (e.g., Merkle hash) of those transactions (e.g., the Tx_Root field in FIG. 2), a timestamp that indicates when the block was created (e.g., Timestamp field in FIG. 2), and a proof of the work that went into creating the block (for example, the nonce field in FIG. 2, e.g., the nonce value may be used as part of a consensus mechanism 

Claims 9-11 are method claims for the system claims 2-4 and are rejected for the same reasons as claims 2-4.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUCE S ASHLEY whose telephone number is (571)270-0315.  The examiner can normally be reached on 9-5 PDT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Kim can be reached on 571-272-3804.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRUCE S ASHLEY/               Examiner, Art Unit 2494                                                                                                                                                                                         
/THEODORE C PARSONS/               Primary Examiner, Art Unit 2494